                   Case 1:19-cv-05841-VEC Document 39
                                                   38 Filed 04/15/20 Page 1 of 1




                                                                         USDC SDNY
        Erik M. Bashian, Esq.                                            DOCUMENT
        T: (516) 279-1554                                                ELECTRONICALLY FILED
        F: (516) 213-0339
        eb@bashpaplaw.com                                                DOC #:
                                                                         DATE FILED: 04/15/2020
        *Admitted to Practice in New York and New Jersey
                                                                          VIA CM/ECF



                                                                    April 15, 2020

        United States District Judge Valerie Caproni


                                                                    MEMO ENDORSED
        United States District Court
        Southern District of New York
        40 Foley Square, Room 240
        New York, New York 10007

                Re:      Deleston v. East of Harlem Limited Liability Company et al.
                         SDNY Case No.: 1:19-cv-5841-VEC

        Dear District Judge Caproni:

                This office represents Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
        above-referenced action. An initial pre-trial conference is scheduled for April 24, 2020 at 10:00
        a.m. On February 11, 2020, Your Honor referred this action to the Mediation Program. (D.E.
        37). However, the parties have been delayed in participating in a mediation due to COVID-19.
        The parties have a conference call with the assigned mediator on April 22, 2020 to discuss how
        mediation will be conducted during this time. Accordingly, it is respectfully requested that Your
        Honor reschedule the conference and all of its deadlines to a date of Your Honor’s convenience
        or to a date in mid-June, so that the parties can move forward with mediation. In addition, the
        defendants request that their time to answer the complaint also be extended until the new date of
        the conference. Plaintiff consents to this request.

                We thank the Court for your time and consideration in this matter.
The April 24 conference is adjourned to June 26,            Respectfully submitted,
2020, at 10:00 A.M. The parties' joint pre-conference
submissions are due by June 18, 2020. Defendants'           BASHIAN & PAPANTONIOU, P.C.
time to answer is extended through June 26, 2020.
                                                            /s/ Erik M. Bashian
SO ORDERED.                     Date: 04/15/2020
                                                            ________________________
                                                            Erik M. Bashian, Esq.


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
